Title: From George Washington to George Clinton, 29 May 1778
From: Washington, George
To: Clinton, George


                    
                        Dr Sir
                        Valley forge May 29. 1778.
                    
                    Some days ago I received your favor of the 8th Inst., and am much obliged by the measures you have taken to recover the Box.
                    I am happy to find by a Letter from General Schuyler of the 22d, which came to hand last night, that the Indian Nations, which had discovered an unfriendly disposition, seem to be well affected and to afford grounds to hope for a friendly alliance between us. If this can be effected, or we can only keep them from falling upon our Frontiers, it will be a fortunate circumstance; as we may not only then employ nearly the whole of the Continental Force wherever Sr Henry Clinton’s movements require it, but also derive greater aid from the Militia in cases of exigency. Our Treaty and alliance with France when well understood  by ’em, I am persuaded, will have a favourable influence on their conduct.
                    That the Enemy mean to evacuate Philadelphia, is almost reduced to a certainty. It is as much so as an event can be, that is contingent. Their baggage and Stores are nearly, if not all embarked, and from our intelligence there is reason to conclude, that many days will not elapse before they abandon it. All accounts concur that New York will be the place of their first destination. Whether they will move by Sea or Land can not be ascertained; but the weight of circumstances is in favor of the latter. I have sent a Brigade to Jersey, which, with the Militia I expect will collect under General Dickinson, I hope will give them some small annoyance—More can not be done. If the States had furnished their quota of Men or any thing like it, and the great departments of Quarter Master & Commissary had not been in a State almost of inextricable confusion, a more favoura⟨ble⟩ opportunity could not have presented itself for giving the Troops in philadelphia a decisive stroke. After the Enemy have passed through Jersey, if that should be their route, or embarked, the Brigade which is there, is ordered to proceed with all possible expedition to Newburg, and the main body, if not the whole of this Army, will move immediately after the same way. This I mention for your own information.
                    I thank you much, for your exertions to compleat your Batallions. Colo. Malcom’s Regiment will proceed with the rest of the Army and will then have an opportunity of recruiting. I am Dr sir with great regard and esteem Your Most Obedt Servant
                    
                        Go: Washington
                    
                